Citation Nr: 0422454	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  96-19 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an extraschedular evaluation in excess of 10 
percent for service-connected left ear hearing disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from June 1964 to June 1968.  
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which granted service 
connection for left ear hearing loss and assigned an initial 
noncompensable evaluation for that disability.  By a decision 
issued in February 1998, the Board denied the claim of 
entitlement to an increased (compensable) initial evaluation 
for left ear hearing loss, on a schedular basis or on an 
extraschedular basis.  

The veteran appealed the Board's February 1998 decision to 
the United States Court of Appeals for Veterans Claims (Court 
or Veterans Court).  In July 2000, the Court vacated the 
Board's denial of entitlement to an extraschedular 
evaluation.  In March 2001, the Board remanded the claim to 
the RO.  

By a decision issued in April 2003, the Board affirmed the 
RO's denial of the veteran's claim for an extraschedular 
evaluation for left ear hearing loss.  The veteran appealed 
the Board's April 2003 decision to the Court.  In February 
2004, the parties filed a Joint Motion for Remand.  By an 
Order issued in February 2004, the Court vacated the Board's 
denial of the veteran's claim of entitlement to an 
extraschedular evaluation for left ear hearing loss and 
remanded the claim to the Board for readjudication.  The case 
now returns to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Remand indicates that the veteran is entitled to 
contemporaneous audiologic examination to evaluate his claim 
for an extraschedular evaluation for service-connected left 
ear hearing loss.

The Joint Remand also indicates that further notice to the 
veteran of the one year time period during which he may 
submit additional evidence is required.

Given the decision in Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the Board cannot undertake the factual 
development or provide the notification required to complete 
the actions outlined in the Joint Motion for Remand and 
therefore directed in the Court's Order.  Therefore, the 
claim must be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the veteran again of the laws 
and regulations governing his claim, what 
information and evidence is required to 
substantiate his claim, which portion of 
the information and evidence he is 
responsible for and what information and 
evidence VA will assist him to obtain or 
develop.  Advise the veteran again that 
it is his responsibility to identify any 
evidence he wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  

Advise the veteran again that he may 
submit alternative types of evidence to 
substantiate the claim for an 
extraschedular evaluation, including, but 
not limited to, any records reflecting 
effects on the veteran's employment, 
earnings records, records of time lost 
from work or impact on work due to a left 
ear hearing loss, statements from 
employers, potential employers, co-
workers, acquaintances, friends, or 
others who may have observed relevant 
symptoms or effects on the veteran's 
ability to perform certain job-related 
activities or tasks.  

In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claim.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

The veteran should be clearly advised of 
the time frame within which he may submit 
evidence to substantiate his claim and of 
the provisions of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651, 2670 (Dec. 16, 
2003) (codified at 38 U.S.C.A. 
§ 5103(b)).

2.  The veteran should be afforded the 
opportunity to identify any VA or non-VA 
facility at which he has been treated for 
a left ear hearing disability since April 
1998.  Clinical records from each 
treating facility or provider identified 
from April 1998 to the present should be 
obtained.

3.  The veteran should be asked to 
provide a complete description of his 
education and employment experience, as 
well as state how his left ear hearing 
loss has interfered with employment or 
presents such an exceptional or unusual 
disability picture as to render 
impractical the application of the 
regular schedular standards. 

4.  The veteran should be afforded VA 
audiologic and ear examinations to 
determine the nature and severity of the 
veteran's left ear hearing loss and to 
provide opinion as to the effects of 
service-connected left ear hearing loss 
on the veteran's ability to perform the 
various components of his occupation(s), 
as detailed by the veteran, respectively.  
The claims file must be made available to 
the examiners prior to the examinations.  
Any testing deemed necessary should be 
conducted.  

In particular, the ear examiner should be 
asked to review the evidence as to the 
type(s) of employment performed by the 
veteran, to obtain a history from the 
veteran as to the effects of his hearing 
disability on his occupational 
capabilities, and to provide an opinion 
as to the effect of the veteran's current 
hearing loss disability on his described 
occupational activities and on 
occupational activities required.  The 
complete rationale for all opinions 
expressed and conclusions reached should 
be set forth.

5.  If, after review of additional 
evidence submitted or identified 
following the notice described above, it 
is determined that additional 
development, to include further VA 
examination, is required, such 
development should be conducted.  

In particular, ask the veteran and his 
representative whether there is any 
additional development of the claim they 
believe should be conducted, and to 
respond, in writing, to confirm whether 
or not the veteran has any additional 
evidence to submit or identify.  

6.  After all necessary development 
described above has been conducted, the 
veteran's claim on appeal should be 
readjudicated.  
7.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


